Opinion by
Head, J.,
The suit is by. a landlord to recover three months’ rent due under the terms of a written lease. The tenancy was for one year, the rent being payable monthly in advance. The lessee went into possession under the lease and regularly paid his rent monthly for eight or nine months. He then abandoned the premises without the consent of the lessor. In his affidavit of defense he avers “The consideration for the lease was the agreement to make the premises habitable” by removing water from the cellar, etc. He further avers that on each recurring-rent day he renewed his request or demand the lessor should do something. The lessor in turn just as regularly declined to do anything and the tenant then paid the monthly rent. This is all in the way of defense exhibited by the defendant’s affidavit.
The learned court below was therefore clearly right in making absolute the rule for judgment for want of a sufficient affidavit of defense.
Judgment affirmed.